COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


GOODYEAR TIRE & RUBBER COMPANY AND
 LIBERTY INSURANCE CORP.

v.     Record No. 2054-05-3

BRYANT O. COVINGTON                                             MEMORANDUM OPINION*
                                                                     PER CURIAM
BRYANT O. COVINGTON                                                JANUARY 17, 2006

v.     Record No. 2132-05-3

GOODYEAR TIRE & RUBBER COMPANY AND
 LIBERTY INSURANCE CORP.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James A. L. Daniel; Brian R. Charville; Janine M. Jacob; Daniel,
                 Vaughan, Medley & Smitherman, P.C., on briefs), for Goodyear
                 Tire & Rubber Company and Liberty Insurance Corp.

                 (Phillip B. Baker; Sanzone & Baker, P.C., on briefs), for Bryant O.
                 Covington.


       The parties each appeal from an August 5, 2005 decision of the Workers’ Compensation

Commission. Goodyear Tire & Rubber Company and its insurer (collectively referred to

hereinafter as “employer”) contend the commission erred in ruling that (1) Bryant O. Covington

proved he sustained an injury by accident on January 14, 2004, and (2) employer is responsible

for Covington’s treatment with Dr. Robert E. Cassidy. Covington contends the commission

erred in ruling that (1) he was under light duty work restrictions from April 19, 2004 and

continuing, and (2) he did not adequately market his residual work capacity during that period.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       We have reviewed the record and the commission’s opinion, and we hold that these

appeals are without merit. Accordingly, we affirm the commission’s decision for the reasons

stated by the commission in its final opinion. See Covington v. The Goodyear Tire and Rubber

Company, VWC File No. 217-33-05 (Aug. 5, 2005). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                            -2-